Citation Nr: 1609907	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  09-39 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from July 2000 to February 2008. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Offices (RO) in San Diego, California.

In June 2013, the Board remanded the Veteran's claim to the Agency of Original Jurisdiction (AOJ) for further development and a new VA examination.  Unfortunately, for the reasons discussed below, another remand is necessary.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As a preliminarily matter, the record suggests private medical records may be absent from the claims file.  Specifically, notations from a June 2013 medical visit at the Murrieta Veterans Clinic indicated the Veteran had seen a non-VA provider for right knee pain where MRIs where taken.  Records of this event are not in the Veteran's claims file.  Because these records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Additionally, the prior Board remand order for a VA examination was not fully complied with.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a duty to ensure compliance with the terms of the remand.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

In the present case, the June 2013 Board remand ordered a VA examination.  A QTC examination was performed in November 2013.  The opinion provided in that examination was not adequate.  

Specifically, the November 2013 examiner's rationale was unclear and does not support the conclusion reached that it is less likely as not that the Veteran's bilateral knee condition was due to his in-service documented knee complaints and diagnoses.  The VA examiner diagnosed the Veteran with patellofemoral pain syndrome during the examination.  This was the same diagnosis found in the Veteran's service treatment records from December 2002 and November 2003 and in the Veteran's in-service VA examination from January 2008.  The sole explanation offered by the examiner was that the November 2013 examination had normal findings other than subjective complaints of pain.  This explanation is clearly inconsistent with, and in fact contradicts the diagnosis made on the examination, patellofemoral pain syndrome.  As such, it does not address the issue of whether the current diagnosis and finding are related to the Veteran's in-service petellofemoral pain syndrome.  The opinion also does not address the diagnosis of chondrocalcinosis or the symptoms of condramalagia noted in the October 2007 service records.  The lack of a supportive rationale means the opinion has little probative value and is inadequate for ratings purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  An addendum opinion is required to resolve this error.

Finally, the Board notes that a VA clinician noted in a June 2013 addendum that an MRI would likely be needed to address the Veteran's right knee instability.  There is no record of an MRI having been performed after that date in the claims file.  

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran furnish all dates and places of treatment for his bilateral knee disability, including but not limited to the medical records from the non-VA provider referenced in the June 2013 records from Murrieta Veterans Clinic.  After obtaining authorization from the Veteran, obtain copies of any outstanding treatment records from any provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records secured should be associated with the claims file.

2. Forward the Veteran's claims file to the author of the November 2013 QTC medical opinion, or an appropriate substitute for an addendum opinion.  If the examiner feels a new examination is necessary, one should be provided.  The examiner should review the Veteran's claims file, including a copy of this remand, in conjunction with the examination.  Any indicated studies or diagnostic tests, including MRIs, should be performed.

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a. Identify any current knee disability, and/or any such disability that was in existence at any time during the pendency of the claim (since February 2008.).

b. Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral knee disability began in or is related to active service.
For all of the requested opinions, the examiner should consider the Veteran's lay statements regarding the nature of his symptoms.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

The examiner's attention is directed to the Veteran's service treatment records for December 2002, November 2003, and October 2007 that contain diagnoses of petellofemoral pain syndrome and chondrocalcinosis; the in-service VA examination from January 2008; and the June 2013 addendum to a visit at the Murrieta Veterans Clinic that stated the Veteran would likely need an MRI with regard to his right knee instability, and the diagnosis of petellofemoral pain syndrome made in the November 2013 QTC examination. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.
 
The Veteran has the right to submit additional evidence and argument on the matter to the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




